Citation Nr: 1023615	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  In September 2008, the Veteran 
testified at a Travel Board hearing before the undersigned; a 
transcript of that hearing is of record.  

In November 2008, the Board denied the Veteran's bilateral 
hearing loss claim and remanded the tinnitus claim.  The only 
matter remaining before the Board is service connection for 
tinnitus.


FINDINGS OF FACT

The preponderance of the credible and probative evidence of 
record is against finding that the Veteran's tinnitus is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus, as an organic disease of the nervous system, will 
be presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that his current tinnitus 
disability is due to noise exposure during service.  
Specifically, he asserts that he was stationed and worked 
around B-52 bombers, KC-135's and air refueling bases that 
supported military aircraft for eight years (1966 to 1974) in 
the Air Force.  He reported that he served as an 
Administrative Specialist and was not required to wear any 
type of ear protection.  His DD Form 214 shows that his 
military occupational specialty (MOS) was Administrative 
Supervisor; he did not receive any medals indicative of 
combat service.

The Veteran's service treatment records, including a January 
1974 separation examination, are negative for complaints, 
treatment, or diagnoses relating to noise exposure or 
tinnitus.  

The Veteran's first documented post-service treatment for 
tinnitus dates from January 2005 when he was seen by a 
private physician, Dr. N. D. P., for tinnitus of three weeks 
duration.  It was noted that there was no obvious noise 
exposure.  In July 2005, Dr. N. D. P. noted that the tinnitus 
was possibly due to noise exposure during military service in 
the Air Force.  

In his November 2006 Substantive Appeal, the Veteran 
indicated that even as an Administrative Specialist, he could 
hear the noise of the airplanes day and night.

At his September 2008 Travel Board hearing, the Veteran 
essentially restated his contentions and added that he did 
not work in a noisy environment or have recreational noise 
exposure post service.  He indicated that he first sought 
treatment for his ears in 2005.  He believed that the ringing 
in his ears was caused from the years he spent in the Air 
Force around KC-135's and B52's.  

On December 2008 VA examination, it was noted that the 
Veteran's claims file was reviewed.  At the time of 
examination, the Veteran had complaints of constant tinnitus 
in both ears.  He indicated that tinnitus became noticeable 
within a few months following military discharge.  When asked 
to report if the Veteran's tinnitus was as likely as not a 
symptom associated with his hearing loss, the examiner 
responded "yes".  The examiner summarized the Veteran's 
service treatment records and his reported history.  She also 
provided the Veteran with an audiology evaluation.  The 
examiner opined that the Veteran's tinnitus was not caused by 
or a result of the military noise exposure.  She reasoned 
that the Veteran's hearing sensitivity during military 
service and at separation was within normal limits 
bilaterally.  Also, there was no evidence documenting that 
tinnitus was incurred in military service, nor was there 
medical evidence that the condition manifested to a 
compensable degree within one year following military 
discharge.  Finally, the examiner found that there was no 
service-connected ear-related condition, which would support 
a relationship between tinnitus onset and military service.  

The Board notes that there is conflicting evidence of record 
with respect to the etiology of the Veteran's tinnitus.  
However, the Board finds the opinions expressed in the VA 
audiologist's examination report credible and probative.  The 
December 2008 VA opinion reflected findings made by an 
audiologist following a comprehensive review of the claims 
file to include service treatment records and an audiological 
evaluation.  The Veteran's complaints, history of noise 
exposure, and medical history were considered, and the 
audiologist opined that the Veteran's tinnitus was not caused 
by or a result of military noise exposure.  Further, a 
complete and through rationale was provided for the opinion 
rendered.  The examiner's conclusion was fully explained and 
consistent with the evidence of record.  By contrast, the 
Board affords Dr. N. D. P.'s July 2005 statement that 
tinnitus was possibly due to noise exposure in the military 
little probative weight.  The physician provided no rationale 
for his or her statement.  Moreover, this statement was in 
conflict with an earlier treatment record by Dr. N. D. P that 
noted that there was no obvious noise exposure.  The Board 
also notes that Dr. N. D. P.'s assessment merely raised the 
possibility of a relationship without comment on the 
likelihood of such a relationship.  Significantly, the Court 
has held that medical evidence that is speculative, general, 
or inconclusive in nature cannot support a claim. See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  While the conclusions 
of a physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).

The Board has also considered the Veteran's self-reported 
continuity of symptomatology of tinnitus dating back to 1968, 
or within a few months of military discharge.  See August 
2005 VA Form 21-526 and December 2008 VA examination report.  
In this regard, the Board is cognizant that tinnitus is the 
type of disability that lends itself to lay observation, and 
that the Veteran is competent to report that he experiences 
the ringing or buzzing in his ears.  See Charles v. Principi, 
16 Vet. App. 370, 374- 75 (2002).  However, the Veteran's 
service treatment records, including the January 1974 
separation examination report, do not reflect any complaints 
of tinnitus in service, and there is no indication of 
treatment for tinnitus within a year of service separation.  
Indeed, the earliest documented evidence of tinnitus since 
service is from January 2005, nearly three decades after the 
Veteran's separation from service.  This lengthy period 
without treatment weighs against a finding that there has 
been a continuity of symptomatology since service and weighs 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the first time 
the Veteran was treated for tinnitus (in 2005), the physician 
noted that it was of three weeks duration.  The credibility 
of the Veteran's reported history of experiencing tinnitus 
continuously since service is therefore questionable.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in December 2005, 
prior to the date of the issuance of the appealed rating 
decision.  In September 2006 and November 2008 letters, the 
Veteran was informed of VA's practices in assigning 
disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The appeal was subsequently readjudicated in a 
Supplemental Statement of the Case issued in January 2009.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment described by the Veteran.  
There is no indication of additional records for which 
further search efforts are required.  
  
Pursuant to the November 2008 Board remand, the Veteran was 
provided with a VA audiological examination relating to his 
claimed tinnitus in December 2008, and the examination report 
has been associated with the claims file.  The VA examination 
report reflects that the examiner had an opportunity to 
review the Veteran's service treatment records, and to 
personally elicit a history from the Veteran and examine him.  
The examiner provided a clear rationale for her conclusions.  
Based thereon, the Board finds this VA examination report to 
be thorough and adequate upon which to base a decision with 
regard to the Veteran's claim.  Furthermore, there has been 
compliance with the November 2008 remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


